Citation Nr: 0614350	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-34 791A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion








INTRODUCTION

The veteran had active duty from July 12, 1974 to November 
18, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the New 
Orleans, Louisiana,  Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Post-traumatic stress disorder (PTSD was not incurred in or 
aggravated by any incident of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The law provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits; advise 
the claimant of the allocation of  responsibility for 
obtaining such evidence; and that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The law specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  

This advice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

The law also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A. 

Subsequent to receipt of the claim, the claimant was so 
advised of these matters by letter dated in March 2002.  The 
claimant was also advised by letter dated in October 2002, 
specifically in the instructions portion of an accompanying 
questionnaire, of the specific evidence which would 
substantiate his claim for PTSD based upon personal assault, 
including evidence from other sources other than the 
claimant's service records or behavior changes in service.  
38 C.F.R. § 3.304(f)(3).  
The claim was denied by rating decision dated in January 
2003.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA sought corroboration of 
the claimant's asserted in-service personal assault trauma 
from a city police department, in whose custody the alleged 
assault occurred in service.  The police department responded 
that it had no records of the alleged assault.  VA also 
obtained treatment records alluded to by the veteran, as is 
detailed below.  

This claim is being denied on the basis that the asserted in-
service event did not occur.  Thus, in this circumstance, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence  
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the veteran's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the veteran has pointed to no other evidence which 
has not been obtained, the Board finds that the record is 
ready for appellate review.  

In Dingess v. Nicholson, 19 Vet. app. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Although the RO did not 
advise the claimant of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  


The Merits of the Claim

The veteran contends that he incurred PTSD as a result of 
being sexually assaulted by one or more jail mates, while in 
civilian law enforcement custody.    Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

VA regulation 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD. 
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) combat status or 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between diagnosed PTSD and the claimed in- 
service stressor.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. 38 C.F.R. § 3.304(f)(3). Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. Id.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Id.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Service medical and personnel records show that the veteran 
entered active military duty on July 12, 1974.  On August 20, 
1974, he received non-judicial punishment under the 
provisions of Article 15 of the Uniform Code of Military 
Justice (UCMJ) for disrespect to a commissioned officer and 
failure to obey a lawful order from a non-commissioned 
officer in violations of Articles 89 and 92, respectively.  
The record of proceedings under Article 15 indicates that the 
veteran did not appeal either the commander's decision as to 
his culpability, or the punishment.

After completion of basic training and assignment to his 
advanced individual training unit, the veteran was arrested 
and jailed on October [redacted], 1974 by civil authorities for 
solicitation of prostitution.  He was so incarcerated until 
October [redacted], 1974.  He presently contends that while in the 
custody of civil authorities, he was repeatedly beaten and 
repeatedly raped by fellow jail mates, and that this personal 
assault constituted a stressor which led to PTSD.

The Board accords no credibility to the veteran's account of 
being assaulted.  Apart from the fact that the civilian 
police department has reported there is no record of the 
veteran being assaulted, the evidence indicates that the 
veteran (1) received non-judicial punishment as indicated 
above - for offenses which can only be termed as indicative 
of poor performance and attitude; he also (2) received 
counseling by his company first sergeant and a company 
officer on October 14, 17, and [redacted] - all prior to his being 
arrested and incarcerated by civil authorities.  The latter 
counseling is substantiated by notice to the veteran dated 
November 1, 1974 that he was being considered for discharge 
due to what the unit commander termed as a "singular lack of 
self-discipline," the predominance of which was evidenced 
prior to his being jailed.  

These findings are critical because this appeal does not 
present a factual record where a veteran's service record 
indicates a marked and precipitous decline in performance of 
duty, appearance or behavior changes suggestive of in-service 
personal assault, as in 38 C.F.R. § 3.304(f)(3).  

While the veteran argues that he enjoyed military service and 
that its completion was his goal (see Substantive Appeal), 
the veteran is shown to have had difficulties in adapting to 
military service prior to the alleged incident.  Such is 
exemplified by the commander's November 1974 advisement to 
the veteran indicating that since being assigned to the unit 
(i.e., prior to the alleged assault), the veteran had 
"requested to get out of the Army any way possible.  [He] 
cannot complete the simplest tasks without supervision."  
The commander's then contemporaneous recordation of these 
facts (generated by an individual specifically tasked to 
monitor and report the facts as were detailed) is far more 
probative than the veteran's present attempt to receive 
compensation.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

There is no evidence of the claimed assault; nor evidence 
suggesting behavioral changes that could be explained by such 
trauma.  To the extent that the veteran is diagnosed with 
PTSD linked to the alleged sexual trauma, such evidence is 
not probative.  The mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Indeed, that any physicians have a subjectively held belief 
in the veteran's credibility is not competent medical 
evidence.  The law provides in this regard that the opinion 
of the physician that the veteran is truthful in his account 
is not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Where 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386].    


ORDER


Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


